Case 1:19-cv-00874-RBJ-MEH Document 448 Filed 04/21/21 USDC Colorado Page 1 of 23




                                       UNITED STATES DISTRICT COURT
                                          DISTRICT OF COLORADO



 WARNER RECORDS INC., et al.,

           Plaintiffs,

 v.                                                                  Case No. 19-cv-00874-RBJ-MEH

 CHARTER COMMUNICATIONS, INC.,

           Defendant


                                   RIAA’S AND PLAINTIFFS’ OPPOSITION
                                  TO CHARTER COMMUNICATIONS, INC.’S
                                    MOTION TO COMPEL DISCOVERY1




      1
       Charter filed a single motion seeking to compel documents from (i) non-party Recording Industry Association of
      America (“RIAA”) requested under a Rule 45 subpoena, and (ii) custodial emails from Plaintiffs’ litigation counsel,
      Oppenheim + Zebrak (“O+Z”). O+Z is not a party to this litigation and Charter has not subpoenaed O+Z. Charter’s
      motion on the latter issue should be denied for that reason alone. To the extent the Court interprets (ii) as a motion
      directed at Plaintiffs, for the Court’s convenience, Plaintiffs and RIAA have coordinated to respond in a single brief.
Case 1:19-cv-00874-RBJ-MEH Document 448 Filed 04/21/21 USDC Colorado Page 2 of 23




                                                            TABLE OF CONTENTS
   INTRODUCTION ....................................................................................................................................... 1
   FACTUAL BACKGROUND ..................................................................................................................... 3
      I.        RIAA is a trade organization whose legal department represents the Record Label
                Plaintiffs......................................................................................................................................... 3
      II.       Plaintiffs’ counsel at RIAA and O+Z engaged MarkMonitor for the 2016 download project
                for the purpose of providing Plaintiffs legal advice in anticipation of litigation. ................... 4
      III.      This Court already rejected Charter’s request for RIAA’s privileged and protected
                documents concerning the 2016 download project.................................................................... 6
   ARGUMENT ............................................................................................................................................... 6
      I.        RIAA’s and O+Z’s communications with MarkMonitor are privileged because they are
                confidential communications with a lawyer’s agent made for the purpose of providing
                Plaintiffs legal advice. ................................................................................................................... 6
                         Counsel’s confidential communications with an agent made for the purpose of providing
                         legal advice to a client are protected by attorney-client privilege. ....................................... 7
                         RIAA’s and O+Z’s confidential communications with MarkMonitor made for the purpose
                         of providing Plaintiffs with legal advice are protected by attorney-client privilege. ........... 9
      II.       Confidential communications between RIAA, O+Z and MarkMonitor concerning the 2016
                download project are protected work product because they were made in anticipation of
                litigation. ...................................................................................................................................... 11




      III.      Plaintiffs have not waived privilege or work product protection over RIAA’s and O+Z’s
                communications with MarkMonitor, and Judge Jackson found no waiver. ........................ 14
      IV.       There is no basis to require Plaintiffs’ outside litigation counsel of record to log or produce
                its custodial documents. ............................................................................................................. 15
   CONCLUSION .......................................................................................................................................... 19




                                                                                  ii
Case 1:19-cv-00874-RBJ-MEH Document 448 Filed 04/21/21 USDC Colorado Page 3 of 23




                                                 INTRODUCTION

           Charter’s motion seeking Plaintiffs’ privileged communications and work product sows

   confusion by ignoring basic legal principles and mischaracterizing facts. The essence of

   Charter’s motion is that Plaintiffs’ counsel’s communications with MarkMonitor, whom Charter

   characterizes as a third-party fact witness, cannot be privileged or protected by work product.

   Charter’s argument ignores that Plaintiffs’ counsel hired MarkMonitor specifically to aid counsel

   in providing legal advice to Plaintiffs in anticipation of litigation, and that the Court has already

   endorsed Plaintiffs’ privilege and work-product assertions.

           As explained at length in prior briefing and hearings, the 2012-2015 program during

   which Plaintiffs sent infringement notices to Charter was a “notice program” that did not

   anticipate litigation. Had Charter acted reasonably (or at all) in response to those 700,000-plus

   notices, litigation would not have been necessary. In early 2016, when it became apparent that

   Charter had done nothing in response to infringement notices, Plaintiffs began contemplating

   litigation and sought to collect additional information relating to existing evidence (the “2016

   download project”) to both inform counsel’s legal advice regarding potential claims and for use

   in litigation. Contrary’s to Charter’s assertions, Plaintiffs did not seek to recreate lost evidence.2

           Plaintiffs’ outside counsel at RIAA and Plaintiffs’ outside litigation counsel at O+Z then

   began working together to prepare the case, enlisting the assistance of MarkMonitor. In

   connection with that case preparation, Plaintiffs’ attorneys engaged in confidential




   2
     Plaintiffs have previously described in detail (i) MarkMonitor’s process for detecting and verifying infringements
   and sending notices to Charter, and (ii) the 2016 download project. See Pls.’ Opp. to Charter Comm’ns, Inc.’s Mot.
   to Compel Production of Documents at 3-8 (ECF No. 287). Charter’s bald contention that Plaintiffs have “no
   evidence substantiating their notices to Charter” and “failed to preserve contemporaneous evidence of [Charter]
   subscribers’ alleged direct infringement,” Mot. at 3, are plainly incorrect. Plaintiffs have produced hundreds of
   thousands of notices, evidence packages recording MarkMonitor’s detections, verifications from Audible Magic of
   the works in suit, and more.

                                                            1
Case 1:19-cv-00874-RBJ-MEH Document 448 Filed 04/21/21 USDC Colorado Page 4 of 23




   communications with MarkMonitor so that RIAA (as counsel) and O+Z (as counsel) could

   provide legal advice to Plaintiffs on potential claims and for the purpose of developing legal

   strategy for this and other litigations. Those communications are protected by both the attorney-

   client privilege and the attorney work-product doctrine. That MarkMonitor will also testify as a

   fact witness at trial does not change that outcome, and Charter can identify no legal principle

   requiring otherwise.

          Charter’s current motion is just the latest in a protracted series—which has already

   produced multiple rounds of briefing, hearings and rulings over the 2016 download project and

   the “Hash Report,” a spreadsheet memorializing MarkMonitor’s work on that project. In each

   instance, although Charter could have sought counsel’s communications or drafts, Charter sought

   only the final Hash Report. Judge Jackson ultimately ordered production of the Hash Report,

   finding no clear error in this Court’s and Special Master Rodriguez’s conclusion that Charter had

   shown a substantial need for it, and concluding that “Plaintiffs cannot present a portion of

   MarkMonitor’s work while shielding other portions from discovery.” Order on Pending

   Motions/Objections (2) at 8 (ECF No. 436) (“Jackson Order”).

          Judge Jackson did not address the protected communications that are the subject of the

   instant motion. Charter first raised this issue during the February 23, 2021 discovery summit

   without notice or briefing. Charter next raised this issue on March 17, 2021 by asking this Court

   to review in camera a privileged email between an RIAA attorney, O+Z and MarkMonitor

   concerning the download project, raising all the same arguments presented here. Not only did

   the Court reject the privilege challenge, but it declined to even review the document in camera.

   Ex. 1 at 88:6-7 (Mar. 18, 2021 Hr’g Tr.) (“THE COURT: I’m not going to require any further

   action with regard to that one.”). Ignoring that guidance, which Charter sought specifically to


                                                    2
Case 1:19-cv-00874-RBJ-MEH Document 448 Filed 04/21/21 USDC Colorado Page 5 of 23




   “streamline” this dispute, Charter filed this motion, repeating the same already-rejected

   arguments.

          Nothing in Judge Jackson’s order compels a different result or production of the

   communications at issue here. Judge Jackson’s order was directed at production of

   MarkMonitor’s work on the 2016 download project. Charter now has that in the produced Hash

   Report. RIAA’s and O+Z’s communications with MarkMonitor, and incomplete drafts of the

   Hash Report, were not at issue before Judge Jackson and raise significantly different concerns.

   Further, Judge Jackson made clear that Plaintiffs’ opinion work product continues to be protected

   and that “Charter has no right or need to gain access to it.” Jackson Order at 8. In so holding,

   Judge Jackson joined the Special Master and this Court in rejecting Charter’s argument

   (presented in the instant motion for the fifth time) that Plaintiffs have waived all privileges and

   protections regarding the 2016 download project.

          Finally, Charter’s motion is the latest chapter in Charter’s unending and misguided quest

   to get access to O+Z’s custodial emails. Both the Special Master and this Court have

   repeatedly—and for good reason—rejected Charter’s attempts to do so, twice in written orders

   and once during a hearing. The outcome should be the same here, just as Charter’s outside

   counsel at Winston & Strawn has not been required to produce or log their external

   communications concerning Charter’s spoliation of hundreds of thousands of emails.

          For the reasons discussed below, Charter’s motion should be denied in its entirety.

                                     FACTUAL BACKGROUND

     I.   RIAA is a trade organization whose legal department represents the Record Label
          Plaintiffs.

          RIAA is a trade organization that supports and promotes the creative and financial

   vitality of the major record companies through advocacy, as well as anti-piracy efforts. Decl. of

                                                     3
Case 1:19-cv-00874-RBJ-MEH Document 448 Filed 04/21/21 USDC Colorado Page 6 of 23




   Steven Marks ¶ 2 (“Marks Decl.”). The Record Label Plaintiffs are RIAA members. Id.

   RIAA’s legal department is devoted to representing its members’ legal interests. Id. RIAA

   lawyers are highly experienced attorneys, some of whom represented the Record Label Plaintiffs

   for years in private practice at large international law firms before joining RIAA. Id. ¶ 3.

   RIAA’s lawyers routinely serve as counsel and provide legal advice to RIAA’s members on a

   variety of matters, including the identification and development of copyright infringement claims

   and litigation targets. Id. RIAA lawyers regularly represent RIAA members in litigation. Id.

   Where RIAA members are jointly represented by a law firm as outside litigation counsel for a

   particular matter, RIAA lawyers often manage the litigation and work closely with outside

   counsel to advance RIAA members’ interests. Id. In this case, RIAA (as counsel) worked

   closely with O+Z (as counsel) in just that manner.

       II.   Plaintiffs’ counsel at RIAA and O+Z engaged MarkMonitor for the 2016 download
             project for the purpose of providing Plaintiffs legal advice in anticipation of
             litigation.

             Had Charter acted on the infringement notices sent during the 2012-2015 RIAA Notice

   Program, and done anything to stop its subscribers’ infringing behavior, no litigation would have

   been necessary. The prospect of litigation arose in early 2016, when Plaintiffs analyzed the data

   generated by the RIAA Notice Program and determined that Charter did nothing in response to

   the more than 700,000 notices it received.3 Thus, Plaintiffs retained O+Z as litigation counsel to

   analyze potential claims against Charter.

             To do so, O+Z worked closely with RIAA lawyers, as well as with MarkMonitor. Marks

   Decl. ¶ 5; Decl. of Matthew J. Oppenheim ¶ 6 (Nov. 9, 2020) (ECF No. 288-1) (“Oppenheim



   3
     That conclusion has only been borne out in this litigation, as Charter has admitted in response to interrogatories
   that during the period at issue it neither terminated nor suspended a single subscriber for copyright infringement,
   including subscribers who were the subject of thousands of infringement notices.

                                                              4
Case 1:19-cv-00874-RBJ-MEH Document 448 Filed 04/21/21 USDC Colorado Page 7 of 23




   Decl.”).




                                                            Judge Jackson has already determined

   that information demonstrating why O+Z selected those hashes is attorney opinion work product

   that is absolutely protected. Jackson Order at 8. And contrary to Charter’s repeated

   mischaracterization of this project as an exercise in “recreating” evidence, the task was to

   identify and attempt to collect existing evidence. Plaintiffs’ counsel engaged MarkMonitor to

   perform this work on counsel’s behalf because counsel lacked the technical skills and expertise

   to perform the task themselves.

          In the course of coordinating and executing the project, O+Z, RIAA lawyers, and

   MarkMonitor communicated confidentially in December 2015 and early 2016. Plaintiffs and

   RIAA both served privilege logs describing responsive communications found in their files and

   withheld. Charter has challenged RIAA’s privilege and work product assertions for 37 entries on

   RIAA’s privilege log—all of which include attorneys from RIAA’s legal department. See Mot.

   Ex. C (RIAA Privilege Log Nos. 37, 39, 41-43, 45, 47-48, 62-66, 69, 75-76, 79, 83-84, 91-92,

   94, 107-109, 115-116, 118, 120, 122-125, 129-131, 134). Eleven challenged entries include

   attorneys from O+Z. Id. (RIAA Privilege Log nos. 75, 76, 79, 83, 84, 91, 115, 118, 120, 129,

   130). Seven challenged entries do not concern the 2016 download project at all. Id. (RIAA

   Privilege Log nos. 42, 45, 58, 64-66, 69).




                                                    5
Case 1:19-cv-00874-RBJ-MEH Document 448 Filed 04/21/21 USDC Colorado Page 8 of 23




   III.   This Court already rejected Charter’s request for RIAA’s privileged and protected
          documents concerning the 2016 download project.

          On March 18, Charter asked the Court to review in camera log entry 129—an email

   chain (with attachment) between O+Z, an RIAA attorney, and MarkMonitor concerning the 2016

   download project—“in order to evaluate the basis for the assertion of attorney-client privilege

   and work product protection over their contents” and “help streamline what we anticipate will be

   motion practice related to . . . [Plaintiffs’ and RIAA’s] claims of attorney-client privilege or work

   product protection for communications, including those with MarkMonitor and Audible Magic,

   that concern the 2016 RIAA/MarkMonitor ‘Download’ Project.” Ex. 3 at 2 (March 17, 2021

   email from L. Brewer to Magistrate Judge Hegarty). In other words, Charter sought a

   preliminary determination of the merits of the instant motion. The Court denied Charter’s

   request, holding, not only that Plaintiffs need not produce the email and draft Hash Report at

   issue, but that in camera review was not even warranted. Ex. 1 at 88:6-7 (Mar. 18, 2021 Hr’g

   Tr.) (“THE COURT: I’m not going to require any further action with regard to that one.”).

   Ignoring the Court’s guidance, Charter filed this motion seeking to compel production of, among

   others, the very same documents at issue on March 18.

                                             ARGUMENT

     I.   RIAA’s and O+Z’s communications with MarkMonitor are privileged because they
          are confidential communications with a lawyer’s agent made for the purpose of
          providing Plaintiffs legal advice.

          Charter argues that RIAA must produce its withheld communications with MarkMonitor

   concerning the 2016 download project because there can be no attorney-client relationship

   between RIAA and MarkMonitor. Mot. at 7-10. Charter’s argument misstates the relationships

   and ignores the law. No one contends that there is an attorney-client relationship between RIAA

   and MarkMonitor. The attorney-client relationship is between Plaintiffs and their counsel at

                                                    6
Case 1:19-cv-00874-RBJ-MEH Document 448 Filed 04/21/21 USDC Colorado Page 9 of 23




   RIAA (and O+Z). RIAA’s (and O+Z’s) confidential communications with MarkMonitor, made

   for the purpose of providing legal advice to Plaintiffs in anticipation of litigation, are privileged

   communications.

                Counsel’s confidential communications with an agent made for the purpose of
                providing legal advice to a client are protected by attorney-client privilege.

            When counsel retains a non-attorney to assist it in providing legal advice, its confidential

   communications with that agent are protected by attorney-client privilege. For counsel to

   effectively advise a client, it is essential that counsel be able to rely on skilled non-attorney

   assistance to identify, understand, and analyze complex information and issues. Protecting these

   communications is “consistent with the rationale of the privilege and reflect[s] the reality that

   adequate legal representation often necessitates the assistance of skilled practitioners in various

   fields.” Gucci Am., Inc. v. Guess?, Inc., 271 F.R.D. 58, 72 (S.D.N.Y. 2010). Recognizing the

   importance of protecting these communications, courts throughout the country have extended the

   attorney-client privilege to communications between a lawyer and agent retained by the lawyer

   to assist in providing legal advice. United States v. Kovel, 296 F.2d 918, 922 (2d Cir. 1961).4

            The foundational case is Kovel, in which the Second Circuit held that communications

   between a client’s attorney and accountant could be privileged, recognizing the principle that

   “[w]hat is vital to the privilege is that the communication be made in confidence for the purpose

   of obtaining legal advice from the lawyer.” Kovel, 296 F.2d at 922. Applying Kovel, courts



   4
    See also In re Grand Jury Investigation, 918 F.2d 374, 384 (3d Cir. 1990) (“[T]he presence of third parties, if
   essential to and in furtherance of the communication, should not void the privilege.”); United States v. Bornstein,
   977 F.2d 112, 117 (4th Cir. 1992) (accountant’s workpapers privileged when accountant’s service was “performed
   primarily to allow [attorney] to give legal advice”); Arkwright Mut. Ins. Co. v. Nat’l Union Fire Ins. Co. of
   Pittsburgh, Pa., 19 F.3d 1432 (6th Cir. 1994) (confidential communication made by investigator to counsel for the
   purpose of receiving legal advice privileged); U.S. Dep’t of Educ. v. Nat’l Collegiate Athletic Ass’n., 481 F.3d 936,
   938 (7th Cir. 2007) (“The lawyer-client privilege can embrace a lawyer's agents (including an investigator.); United
   States v. Cote, 456 F.2d 142, 144 (8th Cir. 1972) (privilege covers lawyer’s agent services where “services are a
   necessary aid to the rendering of effective legal services to the client”).

                                                             7
Case 1:19-cv-00874-RBJ-MEH Document 448 Filed 04/21/21 USDC Colorado Page 10 of 23




    have recognized the privilege may extend to “investigators, interviewers, technical experts,

    accountants, physicians, patent agents, and other specialists in a variety of social and physical

    sciences.” Louisiana Mun. Police Emps. Ret. Sys. v. Sealed Air Corp., 253 F.R.D. 300, 311

    (D.N.J. 2008) (internal quotation marks omitted) (citing treatise).

           Courts in this district have applied Kovel, holding that “[t]he attorney-client privilege can

    extend to communications between representatives of the client . . . if the communication was

    made in confidence for the primary purpose of obtaining legal advice.” Coorstek, Inc. v. Reiber,

    No. CIV-A-08-CV-01133 (KMT) (CBS), 2010 WL 1332845, at *4 (D. Colo. Apr. 5, 2010); see

    also Aull v. Cavalcade Pension Plan, 185 F.R.D. 618, 629 (D. Colo. 1998) (adopting Kovel

    doctrine and holding communications with lawyer’s agent privileged where “exchanged in

    confidence and in order to facilitate [the lawyer’s] ability to give legal advice).

           Particularly relevant here, courts have extended the attorney-client privilege to

    communications with investigators hired by counsel, like MarkMonitor. “Factual investigations

    conducted by an agent of the attorney . . . clearly fall within the attorney-client rubric. Thus,

    courts have frequently extended the attorney-client privilege to communications made to

    investigators who have provided necessary assistance to attorneys . . . .” Gucci, 271 F.R.D. at 71

    (internal citations omitted) (citing cases); Bauman v. Jacobs Suchard, Inc., 136 F.R.D. 460, 463

    (N.D. Ill. 1990) (statements to and from investigator were privileged because “the privilege . . .

    extends to communications by agents of attorneys”); see also 24 Fed. Prac. & Proc. Evid. § 5482

    n.30 (1st ed.) (citing cases extending privilege to investigators hired by counsel).

           The holding in Gucci is particularly on point. 271 F.R.D. at 71-72. Applying Kovel and

    its progeny, Gucci held that the attorney-client privilege covered communications between an

    attorney and an investigator conducting a pre-suit investigation into potential trademark


                                                      8
Case 1:19-cv-00874-RBJ-MEH Document 448 Filed 04/21/21 USDC Colorado Page 11 of 23




    infringement claims, where the investigator “acted at the direction of [counsel] to assist in-house

    and outside counsel to prepare for litigation . . . .” Id. Like MarkMonitor, the investigator in

    Gucci “played an integral role in providing hands-on assistance to in-house and outside counsel

    in gathering evidence . . . .” Id.

            Charter reads the Kovel doctrine too narrowly in contending that it is limited solely to

    agents who “translate or interpret information” for an attorney. Mot. at 8 (quoting United States

    v. Ackert, 169 F.3d 136, 138 (2d. Cir. 1999)). Though some courts read Kovel as such, countless

    others, including the many cited herein, recognize that counsel’s ability to communicate with its

    agents in confidence is essential to counsel’s ability to advise its client, and thus focus on

    whether those communications are made to assist counsel in providing legal advice. See supra.

                RIAA’s and O+Z’s confidential communications with MarkMonitor made for
                the purpose of providing Plaintiffs with legal advice are protected by attorney-
                client privilege.

            Applying these principles here establishes that the communications at issue are

    privileged. RIAA and O+Z both represent Plaintiffs




                                                RIAA’s and O+Z’s communications with

    MarkMonitor regarding the 2016 download project are therefore privileged because they were

    made in confidence “for the purpose of facilitating the rendition of legal services” to the client.

    In re Copper Mkt. Antitrust Litig., 200 F.R.D. 213, 219 (S.D.N.Y. 2001) (holding

    communications between defendant, defendant’s counsel, and public relations firm privileged).


                                                      9
Case 1:19-cv-00874-RBJ-MEH Document 448 Filed 04/21/21 USDC Colorado Page 12 of 23




            As the above cases demonstrate, Charter is simply wrong that communications between a

    lawyer and its agent (what Charter misdescribes here as merely two “third parties”) cannot be

    privileged, and notably Charter cites no authority for its claim. Charter’s assertion that “third-

    party fact gathering does not give rise to an attorney-client privilege,” for which Charter again

    cites no authority, is belied by the cases cited above, and misses the key point. Mot. at 8. The

    privilege protects not the third-party fact gathering itself (i.e., the facts about what the

    investigator did), but the communications between the lawyer and the lawyer’s hired investigator

    that aid the lawyer’s provision of legal advice. It is those communications Charter seeks and

    those communications that Kovel and its progeny protect.

            Charter primarily relies on United States v. Ackert, which held that an in-house tax

    counsel’s communications with an investment banker regarding a proposed investment were not

    privileged. 169 F.3d at 138. Ackert has no relevance here because the in-house tax lawyer did

    not retain the investment banker at all, let alone for the purpose of aiding the lawyer’s provision

    of legal advice. Id. Rather, after the lawyer’s client decided to pursue an investment, the client

    paid the investment bank a fee “for services rendered in connection with” the deal, not for aiding

    the lawyer. Id. Here, on the other hand, Plaintiffs’ lawyers at RIAA retained MarkMonitor

    specifically to aid them in providing legal advice to Plaintiffs in anticipation of litigation.

            Charter further complains that MarkMonitor is a fact witness, but that does not affect

    whether the attorney-client privilege covers RIAA’s and O+Z’s communications with

    MarkMonitor, and Charter cites no authority otherwise. Rejecting Charter’s argument, Judge

    Jackson held that Plaintiffs’ attorney opinion work product (communicated to MarkMonitor)

    remains protected. Jackson Order at 8. Judge Jackson thus correctly recognized that simply

    because MarkMonitor is a fact witness does not mean all privileges and protections relating to its


                                                      10
Case 1:19-cv-00874-RBJ-MEH Document 448 Filed 04/21/21 USDC Colorado Page 13 of 23




    work vanish. Indeed, it is commonplace for a fact witness to have a privileged relationship with

    counsel for a party. As the Court recognized at the February 23 hearing:

           THE COURT: Well, but -- you proffered them as a fact witness, not an expert. So
           I’ve seen many cases where somebody comes in and they, in fact, have an attorney-
           client relationship with counsel for one of the parties, but they’re not a party; they’re
           just a fact witness.

    Ex. 5 at 55:3-7 (Feb. 23 Hr’g Tr.). Several of the witnesses Charter identified in its initial

    disclosures are in-house Charter attorneys; Charter’s disclosure of them as fact witnesses does

    not nullify privilege over their communications, even as to the subject of their testimony.

     II.    Confidential communications between RIAA, O+Z and MarkMonitor concerning
            the 2016 download project are protected work product because they were made in
            anticipation of litigation.

            Charter challenges 37 work product assertions on RIAA’s privilege log based on its

    contention that no work product applies, any such protection has been waived, and it has a

    substantial need for the communications in any event. Mot. at 11-12. Charter is wrong on all

    fronts. By virtue of allowing Plaintiffs to redact portions of the Hash Report, Judge Jackson

    confirmed that work product protection may apply to the 2016 project. Production of the Hash

    Report itself satisfied any need Charter previously claimed in seeking the Hash Report, and that

    need does not extend to all communications with counsel concerning that project or even to

    drafts of the Hash Report. If it did, and it was the exact same need, then Charter should have

    sought those materials in one of its many prior motions over the Hash Report.

            A. Counsel’s communications with MarkMonitor are protected work product.

            RIAA’s and O+Z’s confidential communications with MarkMonitor regarding the 2016

    download project warrant work-product protection because they concerned an investigation

    performed in anticipation of litigation. Judge Jackson’s order requiring production of the Hash



                                                       11
Case 1:19-cv-00874-RBJ-MEH Document 448 Filed 04/21/21 USDC Colorado Page 14 of 23




    Report did not doubt that the Report was work product. Jackson Order at 8. The same

    conclusion must attach to counsel’s communications with MarkMonitor concerning that project.

           Further, Judge Jackson’s order was careful to distinguish between “attorney opinion work

    product [to which] Charter has no right or need to gain access” and “MarkMonitor’s work and

    work product.” Jackson Order at 8. RIAA’s, O+Z’s, and MarkMonitor’s communications are

    not just MarkMonitor’s factual work product, as reflected in the final Hash Report; they also

    reveal counsel’s mental impressions, opinions and legal theories concerning the investigation and

    how Plaintiffs plan to use the results in litigation. Those communications are absolutely

    protected opinion work product. Indeed, Charter tries to justify its motion by claiming the

    emails it seeks will “shed additional light on the need for such a project.” Mot. at 12. That

    argument makes Plaintiffs’ point: any discussion by Plaintiffs and their counsel about the need

    for the download project is entirely litigation counsel’s opinions and legal strategy—precisely

    the type of materials that the work product doctrine protects absolutely.

           B. Charter has no substantial need for communications between RIAA, O+Z, and
              MarkMonitor about the 2016 download project, and can obtain their substantial
              equivalent by other means.

           Charter cannot show it has a “substantial need” for the challenged communications “to

    prepare its case and cannot, without undue hardship, obtain their substantial equivalent by other

    means.” Fed. R. Civ. P. 26(b)(3)(A)(ii). “A substantial need exists where the information

    sought is essential to the party’s defense, is crucial to the determination of whether the defendant

    could be held liable for the acts alleged, or carries great probative value on contested issues.”

    Nevada v. J-M Mfg. Co., Inc., 555 Fed. Appx. 782, 785 (10th Cir. 2014) (internal quotation

    marks omitted) (emphasis added). “Nor does a showing of potential relevance mean that [the

    movant] has demonstrated a substantial need.” Id. (internal quotation marks omitted).


                                                     12
Case 1:19-cv-00874-RBJ-MEH Document 448 Filed 04/21/21 USDC Colorado Page 15 of 23




           First, Charter’s motion ignores that Charter already has the Hash Report itself. Charter is

    wrong, therefore, that “[t]he same reasoning that compelled the production of the Hash Report

    itself applies equally to RIAA’s and MarkMonitor’s communications . . . .” Mot. at 11. Charter

    claimed that it needed the Hash Report because it disclosed the “files identified in [Plaintiffs’]

    copyright notices that could not be located by MarkMonitor or matched by Audible Magic,” and

    that this information “is fundamental to challenging the reliability” of Plaintiffs’ direct

    infringement evidence. Charter Comm’ns, Inc.’s Response to Pls.’ Objs. to Feb. 23, 2021

    Discovery Orders at 3-4 (ECF No. 409). But Charter now has that information by virtue of

    receiving the Hash Report. Charter’s claimed need for the data that it already has does not

    justify production of counsel’s communications with MarkMonitor about that data. Nor can it

    justify production of draft versions of the Hash Report now that Charter has the final version.

    Charter’s hollow claim that “information contained in such communications all inform the

    trustworthiness of Plaintiffs’ key evidence,” Mot. at 12, does not explain how such

    communications add anything significant to the Hash Report that Charter already has.

           Second, Charter can obtain the information it seeks about the Hash Report by other

    means. Charter will depose two MarkMonitor witnesses, during which it can inquire, without

    invading protected work product, into the “methodologies and execution that may not be present

    in the Hash Report itself,” which is what Charter now claims to need. Mot. at 12. Further,

    MarkMonitor has produced documents describing how its technology works, and Charter spent

    days reviewing MarkMonitor’s source code. This information is far more probative of

    MarkMonitor’s “methodologies and execution” than its communications with counsel.




                                                     13
Case 1:19-cv-00874-RBJ-MEH Document 448 Filed 04/21/21 USDC Colorado Page 16 of 23




    III.     Plaintiffs have not waived privilege or work product protection over RIAA’s and
             O+Z’s communications with MarkMonitor, and Judge Jackson found no waiver.

             Charter also argues that Plaintiffs have waived all privilege and work product protection

    over counsel’s communications with MarkMonitor by relying on the 2016 downloads. Charter is

    incorrect again, and Judge Jackson found no such thing in ordering the Hash Report’s

    production. Rather, Judge Jackson affirmed this Court’s conclusion that Charter had a

    substantial need for the Hash Report because Plaintiffs intend to rely on MarkMonitor’s work

    product at trial. Jackson Order at 8. But Judge Jackson did not find waiver.5 Not only does the

    word “waiver” not appear in Judge Jackson’s order, but he permitted Plaintiffs to redact attorney

    opinion work product, id., which is inconsistent with a finding of waiver.

             To the extent Judge Jackson did find any waiver, it was limited to the final Hash Report

    itself, which is all Charter sought in that motion. Judge Jackson held that, “Plaintiffs cannot

    present a portion of MarkMonitor’s work while shielding other portions from discovery.” Id. at

    8 (emphasis added). All of MarkMonitor’s work is embodied in the final Hash Report and the

    hard drive of downloaded files Plaintiffs have produced—Charter has all that. Even prior

    iterations and non-final drafts of the Hash Report are not reasonably encompassed by Judge

    Jackson’s order, given that all the results of MarkMonitor’s work and work product are fully

    embodied in the produced Hash Report. Nor could Charter demonstrate a substantial need for




    5
      Charter has now argued the same waiver theory it asserts here to Judge Jackson, this Court, and the Special Master,
    on at least four separate occasions. See Ex. 10 at 4 (Charter Comm’ns, Inc.’s Privilege Log Dispute Chart (July 13,
    2020)); Charter Comm’ns, Inc.’s Mot. to Compel Production of Documents at 10-11 (ECF No. 267); Def. Charter
    Comm’ns, Inc.’s Response to Pls.’ Mot. for Clarification at 1-2 (ECF No. 374); Charter Comm’ns, Inc.’s Response
    to Pls.’ Objs. to Feb. 23, 2021 Discovery Orders at 8 (ECF No. 409). All three decisionmakers repeatedly declined
    to adopt it. Special Master’s Order at 36 (ECF No. 230) (rejecting waiver and denying production of Hash Report);
    Order Denying Charter’s Mot. to Compel. Production of Documents at 1-2 (ECF No. 332) (this Court rejecting
    waiver and denying production of Hash Report); Ex. 5 at 110:21–111:15 (Feb. 23, 2021 Hr’g Tr.) (this Court and
    Special Master ordering production of Hash Report based on finding of substantial need without finding waiver);
    Jackson Order at 8 (affirming order to produce Hash Report based on substantial need without finding waiver).

                                                             14
Case 1:19-cv-00874-RBJ-MEH Document 448 Filed 04/21/21 USDC Colorado Page 17 of 23




    drafts, in any event, when it already has the final. And, of course, nothing in Judge Jackson’s

    order encompasses communications between counsel and MarkMonitor.

           Charter’s reliance on this court’s decision in Chevron is misplaced. There, the court held

    that, “[w]here a party injects part of a communication as evidence, fairness demand that the

    opposing party be allowed to examine the whole picture . . . .” Chevron Corp. v. Stratus

    Consulting, Inc., 2010 WL 3923092, at *10 (D. Colo. Oct. 1, 2010) (internal quotation marks

    omitted). Here, Plaintiffs have not “injected” any part of their counsel’s protected

    communications with MarkMonitor as evidence. Charter’s citation to Martenson v. Koch is also

    inapposite. That case found a waiver where the defendant was withholding a consultant’s reports

    while also relying on those same reports to establish an affirmative defense. 301 F.R.D. 562,

    580-81 (D. Colo. 2014). It said nothing about waiver of privileged communications.

    IV.    There is no basis to require Plaintiffs’ outside litigation counsel of record to log or
           produce its custodial documents.

           Charter’s demand that O+Z log or produce documents from its custodial files, during the

    claim period and for three years thereafter, continues its repeatedly-rejected attempts to peek

    behind the curtain at Plaintiffs’ counsel’s litigation strategy. Charter’s brief focuses exclusively

    on its claimed need for communications between O+Z and MarkMonitor, and then demands an

    overbroad swath of duplicative O+Z communications with RIAA, Plaintiffs and Audible Magic.

    The request should be denied, for the fourth time.

           First, the Court and the Special Master have repeatedly denied Charter’s several previous

    attempts to compel O+Z to log or produce its custodial email on this very issue, repeatedly

    rejecting the same arguments presented here. Special Master’s Order Resolving Discovery

    Disputes at 7-8, 20-21 (ECF No. 181) (“Plaintiffs are not ordered to add outside counsel as a

    custodian at this time. Charter’s request is denied.”); Special Master’s Order at 28 (ECF No. 230)

                                                     15
Case 1:19-cv-00874-RBJ-MEH Document 448 Filed 04/21/21 USDC Colorado Page 18 of 23




    (“I do not interpret Charter’s request to require that Plaintiffs search custodial files of outside

    counsel, nor would I require Plaintiffs do to so.”); Feb. 23, 2021 Courtroom Minutes (ECF No.

    386) (demonstrating Court rejected Charter’s request “that a privilege log be created by

    Oppenheim & Zebrak as to all their communications as between MarkMonitor and Audible

    Magic.” Ex. 5 at 49:7-9 (Feb. 23, 2021 Hr’g Tr.)). Charter did not appeal any of these rulings.

    This Court even declined to review in camera a privileged email chain involving O+Z,

    confirming the unsurprising point that discovery of O+Z’s custodial emails is unlikely to lead to

    admissible evidence. Ex. 1 at 88:6-7 (Mar. 18, 2021 Hr’g Tr.). Charter should not be permitted

    to endlessly reargue this issue.

           Second, at Charter’s suggestion, the parties mutually agreed long ago that “the parties

    need not log privileged and/or protected material dated after the claim period, or any documents

    authored by outside counsel.” Ex. 6 at 2 (Nov. 27, 2019 S. Coorg Ltr. making proposal); Ex. 7 at

    3-4 (Dec. 4, 2019 N. Sahni Ltr. accepting proposal). Charter has itself repeatedly relied on that

    agreement to shield its outside counsel’s files from production and logging. For example,

    Charter refused to search Winston & Strawn’s files for documents regarding Charter’s spoliation

    of evidence, despite their critical relevance and the order to produce documents pursuant to the

    Court’s 502(d) order. Charter also relied on this agreement in justifying to the Court why its

    privilege log of Kirill Abramov’s sampled documents submitted for in camera review omitted

    such documents. Ex. 8 at 2 n.3 (March 1, 2021 A. Schapiro Ltr.). All with good reason: outside

    litigation counsel’s custodial files are unlikely to include relevant non-privileged documents or




                                                      16
Case 1:19-cv-00874-RBJ-MEH Document 448 Filed 04/21/21 USDC Colorado Page 19 of 23




    lead to discovery of admissible evidence. Such discovery is not proportional under Rule

    26(b)(1) on these facts. There is no reason to disturb the parties’ mutual agreement at this stage.6

             Charter’s argument that, because RIAA as counsel has produced and logged documents,

    O+Z must do so as well, ignores important distinctions. Unlike O+Z, RIAA managed the 2012-

    2015 non-litigation notice program, and was a potential source of non-privileged discovery

    regarding events long before the conception of the 2016 download project. RIAA is also not

    litigation counsel of record and was the subject of a Rule 45 subpoena, with its attendant

    protections. Finally, not logging documents authored by outside counsel was a compromise

    agreed to by the parties to resolve discovery disputes. See Ex. 6 at 2; Ex. 7 at 3-4.

             Third, Charter’s theory for why RIAA and MarkMonitor’s communications are allegedly

    not privileged undermines its basis for seeking O+Z’s custodial documents. To justify departing

    from the Special Master’s prior rulings, Charter quotes her comment at the February 23

    discovery hearing that “RIAA, the plaintiffs, Oppenheim & Zebrak, they’re all the same.”7 Mot.

    at 14. But elsewhere in its motion Charter argues that RIAA, Plaintiffs, and O+Z are all distinct,

    such that RIAA’s communications with MarkMonitor are “between two third parties” and

    therefore not privileged. Mot. at 7. Charter cannot have it both ways. Nor is the Special

    Master’s remark a sufficient basis to impose discovery burdens here. As part of the same

    colloquy Charter cites, the Court recognized that Charter had not teed-up this issue in advance

    nor given Plaintiffs an opportunity to prepare a response. Ex. 5 at 115:7-9 (Feb. 23, 2021 Hr’g




    6
      To the extent Charter’s motion renders inoperative the parties’ agreement, Plaintiffs reserve the right to seek
    discovery from Charter’s outside counsel where appropriate, including with regard to Charter’s spoliation of
    evidence.
    7
      Certainly, they are not “all the same,” and that lack of clarity resulted from the shotgun nature of Charter’s
    privilege arguments during the hearing, without the benefit of briefing or Charter even indicating it would raise the
    issue in advance. The dynamics and relationships between the parties are set forth above.

                                                              17
Case 1:19-cv-00874-RBJ-MEH Document 448 Filed 04/21/21 USDC Colorado Page 20 of 23




    Tr.) (“I'm not going to find that you’ve waived attorney-client just because of what you said

    today. I mean, I know you’re working on the fly.”).

            Fourth, even by its own logic, Charter’s request is grossly overbroad and seeks

    duplicative information with no added gain. Charter seeks to compel production or logs of

    O+Z’s correspondence with Plaintiffs, RIAA, MarkMonitor and Audible Magic relating to the

    2016 download project, claiming that “O+Z is the only possible source of various

    communications about the 2016 Project.” Mot. at 13-14. But the only communications for

    which Charter identifies O+Z as the “only possible source” are those exclusively between O+Z

    and MarkMonitor. Mot. at 15.

            Charter does not contend, because it cannot, that O+Z is the only possible source for

    communications involving RIAA, Plaintiffs, or Audible Magic. RIAA has already produced or

    logged communications with O+Z (both with and without MarkMonitor) regarding the 2016

    project. See Mot. Ex. C. Charter tries to distract by noting that RIAA’s log does not

    independently list the Hash Report but ignores that RIAA long ago objected to duplicative

    discovery sought from other parties, and that Plaintiffs and MarkMonitor both logged it. Ex. 9 at

    6 (May 1, 2020 RIAA Subpoena Responses and Objections, RFP 49). Plaintiffs too have logged

    communications with O+Z concerning the 2016 project after the Special Master ordered them to

    do so to the extent Plaintiffs found such documents in their custody. Special Master’s Order at

    28 (ECF No. 230). Charter does not even argue that O+Z is the only source for communications

    with Audible Magic concerning the 2016 project. Nor is there any basis to do so, given Audible

    Magic’s production of emails from the same period. That leaves only communications made

    exclusively between O+Z and MarkMonitor, the request for which should nonetheless be denied

    for all the other reasons stated here.


                                                    18
Case 1:19-cv-00874-RBJ-MEH Document 448 Filed 04/21/21 USDC Colorado Page 21 of 23




            Fifth, Charter’s request that O+Z search for documents through March 23, 2019—three

    additional years after the claim period—is overbroad, speculative, not likely to lead to admissible

    evidence, and contravenes numerous discovery orders limiting post-claim period discovery. The

    record is clear that the 2016 download project was completed in early 2016 and well within the

    claim period. The 2016 SOW is dated Jan. 29, 2016, the Hash Report is dated Feb. 29, 2016, and

    the hard drive of infringing files MarkMonitor produced to Charter contains nothing dated

    beyond the May 2016 claim period. Consistent with this, the Special Master denied Charter’s

    request that Plaintiffs produce communications with MarkMonitor after 2016. Special Master’s

    Order Resolving Discovery Disputes at 5-7, 10 (ECF No. 181). Indeed, RIAA has already

    confirmed that it searched for communications concerning the 2016 download project,

    “including through the filing of the complaint, and none were identified. There is nothing more

    to produce or log post-claim period.” Mot. Ex. B at 1. There is no basis to chart a different

    course at this late stage of the case.

                                             CONCLUSION

            For the reasons stated above, Plaintiffs and RIAA respectfully request that the Court deny

    Charter’s Motion to Compel Production of Discovery in its entirety.

     Dated: April 21, 2021                                 Respectfully submitted,

                                                           /s/ Matthew J. Oppenheim




                                                    19
Case 1:19-cv-00874-RBJ-MEH Document 448 Filed 04/21/21 USDC Colorado Page 22 of 23




    Jonathan M. Sperling                     Matthew J. Oppenheim
    COVINGTON & BURLING LLP                  Jeffrey M. Gould
    The New York Times Building              OPPENHEIM + ZEBRAK, LLP
    620 Eighth Avenue                        4530 Wisconsin Ave. NW, 5th Fl.
    New York, NY 10018-1405                  Washington, DC 20016
    Telephone: (212) 841-1000                Telephone: (202) 621-9027
    jsperling@cov.com                        matt@oandzlaw.com
                                             jeff@oandzlaw.com
    Neema T. Sahni
    COVINGTON & BURLING LLP                  Janette L. Ferguson, Esq.
    1999 Avenue of the Stars, Ste.           WILLIAMS WEESE PEPPLE &
    3500                                     FERGUSON
    Los Angeles, CA 90067-4643               1801 California Street, Suite 3400
    Telephone: (424) 332-4800                Denver, CO 80202
    mkamin@cov.com                           Telephone: (303) 861-2828
    nsahni@cov.com                           jferguson@williamsweese.com

                                             Attorneys for Plaintiffs




                                        20
Case 1:19-cv-00874-RBJ-MEH Document 448 Filed 04/21/21 USDC Colorado Page 23 of 23




                                     CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on April 21, 2021 I caused the foregoing document and all

    supporting materials thereto to be filed electronically with the Clerk of the Court using the

    CM/ECF system, which will send a notice of electronic filing to all counsel of record registered

    with CM/ECF.

                                                                 /s/ Matthew J. Oppenheim




                                                    21
